Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
1.	The amendment and the arguments filed on 4/25/22 have been considered and found persuasive.  
2. 	The prior art, (U.S. PUBS No. 2016/0351663), teaches a semiconductor structure, comprising: a substrate, wherein the substrate comprises a device region for forming a device and isolation regions located at both sides of the device region; discrete fins, protruding from the substrate of the device region; and isolation layers, located on the substrate exposed by the fins; wherein the isolation layers cover part of the side walls of the fins, the isolation layers located in the isolation regions are regarded as target isolation layers, and surfaces of the target isolation layers are lower than surfaces of the isolation layers between the discrete fins, but is silent with respect to the above teachings in combination with a height difference between the surfaces of the target isolation layers and the surfaces of the isolation layers between the discrete fins is greater than or equal to a height difference between a surface of the substrate of the isolation regions and a surface of the substrate of the device region.
3.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        5/2/22